Case 1:15-cr-00252-PKC-RML Document 1330 Filed 04/02/20 Page 1 of 1 PageID #: 23586
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York


                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201


                                                      April 2, 2020

   By Hand and ECF

   The Honorable Pamela K. Chen
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:    United States v. Juan Ángel Napout
                        Criminal Docket No. 15-252 (S-2) (PKC) (RML)

   Dear Judge Chen:

                   The government respectfully writes to request a briefing schedule in
   connection with defendant Juan Angel Napout’s Motion for Sentence Modification filed on
   April 1, 2020. ECF Dkt. No. 1328. In his 21-page motion, Napout seeks multiple alternative
   forms of relief, including a sentence reduction to time served, modification of his sentence to
   allow him to serve part of it at home, and release pending appeal. In order to be able to
   address each of the arguments, the government respectfully requests that it be permitted to
   file its opposition brief by April 10, 2020.

                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                              By:          /s/
                                                      Samuel P. Nitze
                                                      M. Kristin Mace
                                                      Keith D. Edelman
                                                      Assistant U.S. Attorneys
                                                      (718) 254-7000

   cc:    Counsel of record (by ECF)
          Clerk of Court (PKC) (by ECF)
